Title: To George Washington from Colonel Elias Dayton, 28 May 1780
From: Dayton, Elias
To: Washington, George



Sir,
Elizabeth Town [N.J.] May 28th 1780

From New York I understand they are in daily expectation of a French fleet upon the coast—They are busily employ’d in building a large fort at Cuyler’s hook—the naval force very small not more than one frigate and three or four privateers in the harbour. The Galatea on tuesday last brought into the harbour, the privateer ship Harrison and sailed again the day before yesterday on a cruise. Four or five days since, a packet from England with the April mail was driven on shore upon the south side of Long-Island; the Captain reached the Island with & saved the mail, but the vessel was totally lost & stripped by our privateers of ev’ry thing they thougt proper to take.
I understand that Genl Maxwell has determined to continue me in the command at this town and, intends to order my Regt to join the Brigade at two miles distance, doing the duty of the post by daily detachments. Should your excellency approve of my continuing at this place, I shall do it with pleasure, but must beg the favor of being indulged with my own Regt as I conceive that the duties of the post can be done with greater regularity & safety by them, than by the detachments as proposed. I am your Excelencys most Obedient and very Humble Servnt

Elias Dayton

